  Case 1:20-cv-00323-PLM-PJG ECF No. 7 filed 04/20/20 PageID.50 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN

 KIMBERLY BEEMER, PAUL CAVANAUGH,
 and ROBERT MUISE,
            Plaintiffs,                              No. 1:20-cv-00323

       v.                                            Hon. Paul L. Maloney

 GRETCHEN WHITMER, in her official capacity
 as Governor for the State of Michigan, ALLEN        EXPEDITED CONSIDERATION
 TELGENHOF, in his official capacity as              REQUESTED
 Charlevoix County Prosecuting Attorney, BRIAN
 L. MACKIE, in his official capacity as
 Washtenaw County Prosecuting Attorney, and
 WILLIAM J. VAILLIENCOURT, JR., in his
 official capacity as Livingston County
 Prosecuting Attorney,
               Defendants.


             PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING
                    ORDER AND PRELIMINARY INJUNCTION
______________________________________________________________________________

 AMERICAN FREEDOM LAW CENTER
 Robert J. Muise, Esq. (P62849)
 P.O. Box 131098
 Ann Arbor, Michigan 48113
 (734) 635-3756
 rmuise@americanfreedomlawcenter.org

 David Yerushalmi, Esq. (Ariz. Bar No. 009616;
 DC Bar No. 978179; Cal. Bar No. 132011;
 NY Bar No. 4632568)
 1901 Pennsylvania Avenue NW, Suite 201
 Washington, D.C. 20006
 Tel: (646) 262-0500;
 Fax: (801) 760-3901
 dyerushalmi@americanfreedomlawcenter.org

 Attorneys for Plaintiffs
______________________________________________________________________________

      Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiffs Kimberly Beemer,

Paul Cavanaugh, and Robert Muise (collectively referred to as “Plaintiffs”), by and through


                                            -1-
    Case 1:20-cv-00323-PLM-PJG ECF No. 7 filed 04/20/20 PageID.51 Page 2 of 7



undersigned counsel, hereby move this Court for a Temporary Restraining Order (TRO) and

preliminary injunction to immediately enjoin the enforcement of the challenged measures of

Executive Order 2020-42. Expedited consideration is necessary because the harm to Plaintiffs is

occurring now, and it is irreparable. This harm is set forth in greater detail in the accompanying

brief and supporting declarations. Accordingly, Plaintiffs request that the Court immediately

issue the requested TRO and then set an expedited schedule for briefing on the preliminary

injunction, at which time opposing counsel will get an opportunity to respond in full. Time is of

the essence. 1

         This lawsuit was filed on April 15, 2020. (See Compl. [Doc. No. 1]). That same day,

Plaintiffs sent copies of the Complaint and summonses to Defendants via email. Due to the

restrictions placed on travel and other restrictions imposed by Defendant Whitmer, personal

service is very difficult if not impossible to achieve. Defendant Whitmer’s Chief Legal Counsel,

Mr. Mark Totten, promptly responded and agreed to accept service for Defendant Whitmer via

email.    Plaintiffs promptly filed the executed summons (Doc. No. 5 [Summons returned

executed]), and counsel for Defendant Whitmer promptly filed notices of appearance with the

Court. (See Docket Entries).

         Plaintiffs have similarly tried, on multiple occasions, to reach out to Defendants

Telgenhof (TelgenhofA@charlevoixcounty.org), Vailliencourt (BVailliencourt@livgov.com),

and Mackie (prosecutormackie@washtenaw.org).             Plaintiffs sent multiple emails and left

multiple voices message. Plaintiffs did hear back from Defendant Telgenhof, who told Plaintiffs

that     he   was   forwarding   their   request    to    his   attorney,   Mr.   Bryan   Graham



1
  Pursuant to Rule 65(b)(1)(B) of the Federal Rules of Civil Procedure, Plaintiffs’ counsel hereby
certifies the above-stated efforts made to give notice to Defendants and why the Court should
issue the requested TRO immediately and without further notice to any party.


                                              -2-
  Case 1:20-cv-00323-PLM-PJG ECF No. 7 filed 04/20/20 PageID.52 Page 3 of 7



(bgraham@upnorthlaw.com). Plaintiffs promptly reached out to Mr. Graham. On April 20,

2020, Mr. Graham responded by email, stating, in relevant part, “The county is currently in the

process of determining whether there is insurance coverage for the claims against Prosecutor

Telgenhof. Once this insurance coverage is determined, we are willing to accept service. I do

not know whether I will be handling the matter on behalf of the county, or whether the insurance

carrier will assign a defense attorney.” Plaintiffs also heard back from Defendant Vailliencourt,

who responded and said he would be forwarding Plaintiffs’ request to his attorney. Plaintiffs

have heard nothing further, despite multiple efforts to follow up via email and phone messages.

As discussed further below, Plaintiffs finally received a response from Defendant Mackie during

the “meet and confer” conference call held at 3 pm on April 20, 2020.

       On April 16, 2020, pursuant to the Local Rule “meet and confer” requirement prior to

filing any motion with the Court, Attorney Robert Muise (also a plaintiff in this action) sent the

following via email to counsel for Defendant Whitmer:

       Plaintiffs intend to file a motion for a TRO/Preliminary Injunction, requesting
       expedited review. We are still working on serving the other defendants (all
       County Prosecutors who have the authority to enforce criminal violations of the
       Governor’s executive orders). Pursuant to Local Rule 7.1(d), we must meet and
       confer to “ascertain whether the motion will be opposed.” Given that it is the
       Governor’s order, I suspect that the prosecuting attorneys would likely agree with
       the position of the Governor on the motion. I might be mistaken, but at least we
       can get a head start on the process. Accordingly, below is the relief we will be
       seeking in our motion. Please advise as to whether the Governor will oppose the
       motion. Thank you.

   •   An order enjoining the enforcement of Executive Order 2020-42’s measures that
       prohibit individuals from travelling between their own residences and cottages
       within the State of Michigan, thereby permitting Plaintiff Beemer, along with
       members of her household, to travel to and from her residence in Saginaw,
       Michigan and her cottage located in Charlevoix County, Michigan and permitting
       Plaintiff Cavanaugh, along with members of his household, to travel to and from
       his residence in Brighton, Michigan and his cottage located in Charlevoix County,
       Michigan;




                                              -3-
  Case 1:20-cv-00323-PLM-PJG ECF No. 7 filed 04/20/20 PageID.53 Page 4 of 7



   •   An order enjoining the enforcement of Executive Order 2020-42’s measures that
       prohibit the operation of landscaping businesses within the State of Michigan,
       thereby permitting Plaintiff Cavanaugh to reopen his landscaping business,
       Cavanaugh’s Lawn Care LLC, so long as he and his employees practice social
       distancing measures recommended by the Centers for Disease Control and
       Prevention, including remaining at least six feet from people from outside the
       employee’s household;
   •   An order permitting individuals, specifically including Plaintiffs Beemer and
       Cavanaugh, to engage in outdoor activities that include using boats with motors
       for fishing and other similar recreational purposes, consistent with remaining at
       least six feet from people from outside the individual’s household;
   •   An order enjoining the enforcement of Executive Order 2020-42 insofar as it
       conflicts with the March 28, 2020, U.S. Department of Homeland Security’s
       Cybersecurity and Infrastructure Security Agency guidance on “critical
       infrastructure,” which identifies “Workers supporting the operation of firearm or
       ammunition product manufacturers, retailers, importers, distributors, and shooting
       ranges” as “critical infrastructure,” thereby permitting gun stores and shooting
       ranges in Michigan to remain open and operational subject to social distancing
       measures recommended by the Centers for Disease Control and Prevention and
       permitting individuals, including Plaintiff Muise, to travel to and from such
       businesses; and
   •   An order enjoining the enforcement of Executive Order 2020-42’s measures that
       prohibit private, family gatherings at private residences, thereby permitting
       Plaintiff Muise to hold private gatherings for meals, fellowship, and prayer with
       his immediate family at his private residence located in Superior Township,
       Michigan.

       That same day (April 16), counsel for Defendant Whitmer responded, in relevant part, as

follows:

       Thank you for the email. We are going to need some time to review, consider,
       and confer regarding the relief you are requesting. I’ll get back to you to set up a
       call when we are able.

       The following day (April 17), Attorney Muise sent the following email to Defendant

Whitmer’s counsel:

       Do you have an answer? Can we set up a call for later today (4 pm or later) or
       Monday late morning/afternoon?

       By the way, we are still working on serving the Prosecuting Attorneys. Our
       paralegal has had email exchanges with two, but no answer yet on attorneys who
       will be handling the matter for them. As I mentioned in my prior email, it is
       likely the Governor who will be calling the shots on this since it is her order, so I


                                               -4-
    Case 1:20-cv-00323-PLM-PJG ECF No. 7 filed 04/20/20 PageID.54 Page 5 of 7



       would like to proceed with a call regardless of whether the other attorneys are
       available.

       Let me know where we are on this. Thank you.

       Counsel for Defendant Whitmer responded that day (April 17) and stated that they were

available for the “meet and confer” phone conference on Monday (April 20) at 1 pm. (The call

was later moved to 3 pm at the request of Defendant Whitmer’s counsel). The parties scheduled

the conference.

       On April 18, 2020, Plaintiffs sent an email to the Defendant Prosecuting Attorneys and/or

their counsel (Mr. Graham), informing them of the conference call set for April 20, the details of

the “meet and confer” (Plaintiffs sent them the same details that were sent to Defendant

Whitmer’s counsel regarding the relief requested), and invited them to join the call.

       On April 20, 2020, the “meet and confer” phone conference was held. Participating in

the conference were Plaintiffs’ counsel (Robert Muise and David Yerushalmi), counsel for

Defendant Whitmer (Attorneys John G. Fedynsky and Joseph T. Froehlich), Attorney Bryan

Graham on behalf of Defendant Telgenhof, and Attorney Michelle Billard, Corporation Counsel

at Washtenaw County, on behalf of Defendant Mackie. 2 No Defendant concurred in the relief

sought by this motion.

       In the final analysis, Executive Order 2020-42 remains in effect until at least April 30,

2020. Plaintiffs have suffered, and will continue to suffer, “immediate and irreparable injury . . .

before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A); see also

Bonnell v. Lorenzo, 241 F.3d 800, 809 (6th Cir. 2001) (“[W]hen reviewing a motion for

preliminary injunction, if it is found that a constitutional right is being threatened or impaired, a


2
  Attorneys Graham and Billard stated that they still did not have authority to accept service of
the Complaint and summonses on behalf of Defendants Telgenhof and Mackie, respectively,
since it has yet to be determined who will be representing these Defendants in this matter.


                                                -5-
  Case 1:20-cv-00323-PLM-PJG ECF No. 7 filed 04/20/20 PageID.55 Page 6 of 7



finding of irreparable injury is mandated.”). Accordingly, it is necessary and appropriate for the

Court to issue the requested TRO, to be followed by an expedited briefing schedule on Plaintiffs’

request for a preliminary injunction.

       WHEREFORE, Plaintiffs respectfully request that the Court immediately issue the

requested TRO, temporarily enjoining enforcement of the challenged measures of Executive

Order 2020-42 pending a hearing on whether a preliminary injunction should issue.

                              Respectfully submitted,

                              AMERICAN FREEDOM LAW CENTER

                              /s/ Robert J. Muise
                              Robert J. Muise

                              /s/ David Yerushalmi
                              David Yerushalmi

                              Counsel for Plaintiffs




                                               -6-
  Case 1:20-cv-00323-PLM-PJG ECF No. 7 filed 04/20/20 PageID.56 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 20, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties for whom counsel has entered an appearance by

operation of the court’s electronic filing system. Parties may access this filing through the

court’s system.

       I further certify that a copy of the foregoing will be sent this day via email to the

following parties or counsel who have yet to enter an appearance electronically:

       Defendant Telgenhof via email to Attorney Bryan Graham at bgraham@upnorthlaw.com.

       Defendant Vailliencourt via email to BVailliencourt@livgov.com

       Defendant Mackie via email to Attorney Michelle Billard at billardm@washtenaw.org

                                     AMERICAN FREEDOM LAW CENTER

                                     /s/ Robert J. Muise
                                     Robert J. Muise, Esq.




                                              -7-
